 304DECISIONSOF NATIONALLABOR RELATIONS BOARDPlumbers and Steamfitters,Local 2311andStolte,Inc. and United Brotherhood of Carpenters andJoiners of America,LocalUnion 425.2Case28-CD-160April 7, 1975DECISION AND DETERMINATION OFDISPUTEinterstate commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Plum-bers and the Carpenters are labor organizations withinthe meaning of Section 2(5) of the Act.By MEMBERSJENKINS.KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following thefiling of charges on December 12, 1974, by Stolte, Inc.,herein called the Employer, alleging that Plumbers andSteamfitters, Local 231, herein called the Plumbers, hasviolated Section 8(b)(4)(D) of the Act by threatening,coercing, and restraining the Employer with an objectof forcing the Employer to assign certain work to em-ployees represented by the Plumbers rather than toemployees represented by the United Brotherhood ofCarpenters and Joiners of America, Local Union 425,herein called the Carpenters.Pursuant to notice, a hearing was held before Hear-ing Officer Lewis S. Harris on January 14, 1975. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.Thereafter, the Employer and the Plumbers each fileda brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing, and finds that they are freefrom prejudicial error.'They are hereby affirmed.Upon the entire record in this case, including the briefsof the parties, the Board makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a California corporation engaged asthe general contractor for the National Medical Enter-prises, Inc., in the construction of a general hospital inEl Paso, Texas, known as Sierra Center Hospital. Thevalue of the construction is approximately $7 millionand during the past year the Employer received fromoutside the State of Texas goods and materials valuedin excess of $50,000. In accord with the stipulation ofthe parties, we find that the Employer is engaged inThe name of the party appears as amended at the hearing.2The name of the party appears as amended at the hearing.3The Plumbers has excepted to the Hearing Officer's rejection as hearsayof its Exhs. 2 and 3. For the reasons statedinfra,we adopt his ruling.III.THE DISPUTEA.WorkinDisputeThe disputed work consists of the unloading, mov-ing, handling, and setting into place of specified itemsof owner furnished-contractor installed equipment forthe Sierra Center Hospital under construction.4 Set-ting of the equipment includes putting it in place andtrueing and leveling it, but not making the electrical,plumbing, or sheet metal connections.B. BackgroundThe Employer, the general contractor on the hospi-tal construction project, subcontracted the plumbingwork, including the connecting of equipment, toCooper & Cooper, Inc., which has a collective-bargain-ing agreement with the Plumbers. The subcontract didnot specify the disputed work. The Employer assignedthe work in dispute to its employees represented by theCarpenters, with which it has a collective-bargainingagreement.' The Employer is not signatory to a con-tractwith the Plumbers, does not have a plumbinglicense, and does not hire plumbers.As a result of the Employer's assignment of the dis-puted work, the Plumbers, beginning on December 12,1974, engaged in a work stoppage and picketed withsigns reading, "On strike, Stolte, Inc., changed assign-ment, Plumbers and Steamfitters, Local 231." Picket-ing continued until December 14. On December 17 thePlumbers returned to work and have continued to worksince that date.C. Contentionsof thePartiesThe Plumbers contends that the work in disputeshould be awarded to employees it represents. It arguesthat work similar to that in dispute has been histori-4The specified items follow: autopsy table, morgue sink unit, medicinestation, nourishment station, scrub station, sterilizer, solution and blanketwarmer, high speed sterilizer, washer extractor, tumbler dryer, washer steril-izer, sonic cleaner,glass utensilwasher, cart washer, x-omat processor, tineprocessor, R.I. safety enclosure, countertop fume hood, glassware washer,and decontamination washer.5Laborers, with which the Employer also has a collective-bargainingagreement, may on occasion assist in unloading the disputed equipment.Laborers do not, however, assist in setting the equipment.217 NLRB No. 54 PLUMBERS AND STEAMFITTERSLOCAL 231call),done by plumbers, particularly in the El Pasoarea, It also argues that the disputed work by its natureis plumbingwork since the equipment (except for onepiece) requires plumbing connections, which only lic-ensedplumbers can make.The Employer contends that its assignment of thedisputed work to carpenters should not be disturbedsince the assignment is consistent with the Employer'ssubcontracts, its collective-bargaining agreement, itspast practice, and area and industry practice. It arguesthat only the carpenters have the necessary skills andtools for setting the equipment since much of it requiresthe use of heavy timbers or special fitting into recessesand since the Employer brought a supervisor fromCalifornia who is experienced in the area. It also arguesthatusing itsown employees, the carpenters, is moreefficient and economical.The Carpenters did not file a brief, but it appearsfrom its participation at the hearing to take a positionsimilarto that of the Employer.D. Applicabilityof theStatuteThe record established that, in response to the Em-ployer's assignmentof the disputed work, the Plumbersengaged in a work stoppage and picketedusing signsreferring to the work assignment. The parties stipulatedthat the disputed items are still in dispute. On this basis,we find that there is reasonable cause to believe thatSection 8(b)(4)(D) of the Act has been violated. Thereis no evidence of an agreed-upon method of settling thisdispute. Accordingly, the dispute is properly before usfor determination pursuant to Section 10(k) of the Act.E.Meritsof theDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.1.Employerassignmentand practiceAs indicated, the Employer assigned the disputedwork to its employees represented by Carpenters. Therecord shows that the Employer's employees have un-loaded and set similar items in hospitals which theEmployer built in California. The assignment is notcontrary to the subcontracts let on the project since theplumbing subcontract does not mention setting the dis-puted items and is a closed contract. In addition theEmployer has a collective-bargaining agreement withthe Carpenters but not with the Plumbers. The Em-ployer's assignment, especially in these circumstances,favors award of work to employees represented by Car-penters.2.Area and industry practice305A general representative of the Carpenters Interna-tional, who lives in El Paso and covers the Southwest,testified that items similar to those in dispute are withinthe Carpenters jurisdiction and that carpenters havedone such work in a number of hospitals within thearea he covers. The business manager of the Plumberstestified that in Texas plumbers handle the type ofequipment from unloading to setting and that the set-ting of certain items is normally plumbing work. Sincethe evidence of area and industry practice introducedat the hearing is inconclusive, we find this factor to beneutral.'3. Skills and efficiency of operationThe Employer introduced evidence which showsthat many of the disputed items required special place-ment in recesses into which the equipment is built andthat several of the items require the construction ofheavy timbers for setting. The record shows that theEmployer currently has three carpenters and two fore-men on the job and will always have two or threecarpenters putting up partitions. The Employer hasbrought from California a foreman experienced in set-ting equipment similar to the disputed items.Plumbers have set similar equipment on other jobs,presumably satisfactorily. All but one of the disputeditems require plumbing connections which plumbersmust make and some contain sophisticated plumbingapparatus. The Plumbers claims that its members willtherefore have a thorough understanding of the func-tions of the equipment (which it argues are primarilyplumbing) and can more effectively set it.All evidence considered, skills and efficiency weighin favor of awarding the work to carpenters. Althoughthe equipment requires plumbing connections requir-ing plumbing skills, the connections are not in dispute.The equipment also requires special placement and themaking of heavy timbers requiring carpentry skills.6As indicated, the Hearing Officer rejected as hearsay letters from twoEl Paso plumbing contractors which the Plumbers sought to introduce asevidence of area practice The letters, contrary to the contention of thePlumbers, are not records kept in the ordinary course of business since theywere admittedly solicited by the Plumbers specifically for this hearing.Although the rules of evidence applicable to a 10(k) hearing are not rigidlyenforced (Rules and Regulations, Series 8, as amended, Secs. 102 90 and102 66), they are not so broad as to permit the admission of uncorroborated,self-serving, hearsay documents, such as those in issue here Accordingly,we have adopted the Hearing Officer's ruling rejecting the Plumbers Exhs.2 and 3.Moreover, admission of the letters would not affect our finding that areapractice is a neutral factorwithout evidence indicating the contractualarrangements for the hospital construction referred to in the letters, theconditions under which plumbers received the work, or the number ofhospitals constructed in the area, the letters are of minimal probative valuewith respect to area practice. The letters, at most, show that plumbingcontractors employ plumbers to perform work which the particular contrac-tors have undertaken 306DECISIONSOF NATIONALLABOR RELATIONS BOARDMore important,the Employer has carpenters availableon the job to perform the work in dispute and has anexperienced supervisor.Although plumbers must ulti-mately connect the equipment,there is no evidence thata sufficient number of plumbers are available on a day-to-day basis to perform the work in dispute.ConclusionsUpon the entire record,and after full considerationof all relevant factors here involved,we believe thatemployees represented by the Carpenters are entitled toperform the work in dispute. The award is supportedby the fact that the Employer assigned the work to itsemployees represented by the Carpenters,that suchassignment was consistent with the Employer's collec-tive-bargaining agreement,itspast practice,and itssubcontracts,and that the employees represented bythe Carpenters have the skills and manpower availabletomore efficiently perform the work.In making thisaward,we are assigning the work to employees repre-sented by the Carpenters and not to that organizationitself or its members. This award is limited to the par-ticular controversy which gave rise to this proceeding.Our determination herein should not be construed asrestricting the Employer from continuing to use labor-ers in unloading the equipment in dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act,as amended,and on the basis of the forego-ing findings and the entire record in this proceeding,the National Labor Relations Board hereby makes thefollowing Determination of Dispute:1.Employees represented by United Brotherhood ofCarpenters and Joiners of America,Local Union 425,are entitled to perform the work of unloading,moving,handling,and setting into place the hereinbefore speci-fied items of equipment for the Sierra Center Hospitalof El Paso, Texas.2. Plumbers and Steamfitters,Local 231,is not enti-tled by means proscribed by Section 8(b)(4)(D) of theAct to force or require Stolte,Inc., to assign the abovework to employees represented by said labor organiza-tion.3.Within 10 days from the date of this Decision andDetermination of Dispute,Plumbers and Steamfitters,Local 231, shall notify the Regional Director for Re-gion 28,in writing,whether it will refrain from forcingor requiring Stolte,Inc., to assign the work in disputein a manner inconsistent with this Determination ofDispute.